DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0265193 to Gibboney et al. (“Gibboney”) in view of U.S. Publication No. 2015/0284079 to Matsuda (“Matsuda”) and U.S. Patent No. 9,834,305 to Taylor et al. (“Taylor”).
Regarding claim 1, Gibboney teaches an aircraft operable to transition between thrust-borne lift in a VTOL orientation and wing-borne lift in a biplane orientation, the aircraft comprising: an airframe having a first and second wings (102, 109); the first and second wings 
Gibboney does not explicitly teach first and second pylons extending between the first and second wings.
Matsuda teaches an aircraft having first and second wings, and first and second pylons (450) extending therebetween (FIG. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Gibboney by including first and second pylons, as taught by Matsuda, in order to add more structural support. 
The combination of Gibboney and Matsuda does not explicitly teach a flight control system coupled to the airframe and operable to independently control a rotor speed and a thrust vector of each of the propulsion assemblies; wherein, in a low thrust to weight configuration, transitions from the VTOL orientation to the biplane orientation include establishing a pitch down flight attitude while engaging in collective thrust vectoring of the outboard propulsion assemblies to maintain hover stability followed by collectively reducing the thrust vector angles to initiate forward flight; and wherein, in a high thrust to weight configuration, transitions from the VTOL orientation to the biplane orientation include maintaining a level flight attitude while collectively increasing the thrust vector angles of the outboard propulsion assemblies to initiate forward flight.
Taylor teaches an aircraft operable to transition between thrust-borne lift in a VTOL orientation and wing-borne lift in a biplane orientation (FIGS. 1, 2, 9), comprising a flight control system coupled to the airframe and operable to independently control a rotor speed and a thrust vector of each of the propulsion assemblies (Col. 5, lines 41-58; Col. 6, lines 60-67; Col. 8, lines 45-50); wherein, in a low thrust to weight configuration, transitions from the VTOL orientation to the biplane orientation include establishing a pitch down flight attitude while engaging in collective thrust vectoring of the outboard propulsion assemblies to maintain hover stability followed by collectively reducing the thrust vector angles to initiate forward flight (Col. 14, lines 43-67; FIG. 6 (line 1); Col. 15, lines 1-21); and wherein, in a high thrust to weight configuration, transitions from the VTOL orientation to the biplane orientation include maintaining a level flight attitude while collectively increasing the thrust vector angles of the outboard propulsion assemblies to initiate forward flight (Col. 9, lines 20-34; FIG. 3 (line 1); see also Col. 18, lines 4-14, teaching that this embodiment of transitioning can apply to a four-rotor aircraft; see also FIGS. 1, 2, 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Gibboney and Matsuda combination by further including the flight control system, as taught by Taylor, in order to improve control of the aircraft throughout various flight conditions. 
Regarding claim 2, the combination of Gibboney, Matsuda, and Taylor teaches wherein the outboard propulsion assemblies further comprise unidirectional thrust vectoring propulsion assemblies (Taylor at FIG. 6, embodiment 3). 
Regarding claim 3, the combination of Gibboney, Matsuda, and Taylor teaches wherein the outboard propulsion assemblies further comprise omnidirectional thrust vectoring propulsion assemblies (Taylor at FIG. 6, embodiments 1 and 2; FIG. 3).
Regarding claim 4, the combination of Gibboney, Matsuda, and Taylor teaches wherein the low thrust to weight configuration further comprises a thrust to weight ratio of the aircraft below a predetermined threshold (Taylor at Col. 14, lines 43-67; FIG. 6 (line 1); Col. 15, lines 1-21; note: this is a functional limitation, and the combination of Gibboney and Taylor teaches an aircraft that is clearly capable of performing the claimed function; also, any threshold that the combination of Gibboney, Matsuda, and Taylor teaches can be a “predetermined threshold”).
Regarding claim 5, the combination of Gibboney, Matsuda, and Taylor teaches wherein the predetermined threshold is about 1.4 (Taylor at Col. 14, lines 43-67; FIG. 6 (line 1); Col. 15, lines 1-21; note: this is a functional limitation, and the combination of Gibboney and Taylor teaches an aircraft that is clearly capable of performing the claimed function). 
Also, in case it is argued that the combination of Gibboney, Matsuda, and Taylor does not teach wherein the predetermined threshold is about 1.4, then where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Gibboney, Matsuda, and Taylor combination by making the threshold about 1.4, in order to optimize control of the aircraft. 
Regarding claim 6, the combination of Gibboney, Matsuda, and Taylor teaches wherein the low thrust to weight configuration further comprises a thrust to weight ratio of the aircraft between about 1.1 and about 1.4 (Taylor at Col. 14, lines 43-67; FIG. 6 (line 1); Col. 15, lines 1-21; note: this is a functional limitation, and the combination of Gibboney and Taylor teaches an aircraft that is clearly capable of performing the claimed function).
Also, in case it is argued that the combination of Gibboney, Matsuda, and Taylor does not teach wherein the predetermined threshold is between about 1.1 and about 1.4, then where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Gibboney, Matsuda, and Taylor combination by making the threshold between about 1.1 and about 1.4, in order to optimize control of the aircraft. 
Regarding claim 7, the combination of Gibboney, Matsuda, and Taylor teaches wherein the high thrust to weight configuration further comprises a thrust to weight ratio of the aircraft above a predetermined threshold (Taylor at Col. 9, lines 20-34; FIG. 3 (line 1); see also Col. 18, lines 4-14; FIGS. 1, 2, 9; note: this is a functional limitation, and the combination of Gibboney and Taylor teaches an aircraft that is clearly capable of performing the claimed function; also, any threshold that the combination of Gibboney, Matsuda, and Taylor teaches can be a “predetermined threshold”).
Regarding claim 8, the combination of Gibboney, Matsuda, and Taylor teaches wherein the predetermined threshold is about 1.7 (Taylor at Col. 9, lines 20-34; FIG. 3 (line 1); see also Col. 18, lines 4-14; FIGS. 1, 2, 9; note: this is a functional limitation, and the combination of Gibboney and Taylor teaches an aircraft that is clearly capable of performing the claimed function).
Also, in case it is argued that the combination of Gibboney, Matsuda, and Taylor does not teach wherein the predetermined threshold is about 1.7, then where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Gibboney, Matsuda, and Taylor combination by making the threshold about 1.7, in order to optimize control of the aircraft. 
Regarding claim 9, the combination of Gibboney, Matsuda, and Taylor teaches wherein the first and second wings each have first and second inboard nacelle stations; and wherein the thrust array further includes a plurality of inboard propulsion assemblies coupled to the first and second inboard nacelle stations of the first and second wings (Gibboney at FIGS. 1A-2B).
Regarding claim 10, the combination of Gibboney, Matsuda, and Taylor teaches wherein the outboard propulsion assemblies are omnidirectional thrust vectoring propulsion assemblies (Taylor at FIGS. 2, 3, 6) and the inboard propulsion assemblies are non thrust vectoring propulsion assemblies (Gibboney at ¶ [0022]).
Regarding claim 11, the combination of Gibboney, Matsuda, and Taylor teaches wherein the outboard propulsion assemblies are longitudinal thrust vectoring propulsion assemblies (Taylor at FIGS. 2, 3, 6) and the inboard propulsion assemblies are lateral thrust vectoring propulsion assemblies (Gibboney at ¶ [0022]).
Regarding claim 12, the combination of Gibboney, Matsuda, and Taylor teaches wherein the first and second pylons each have an inboard nacelle station (Gibboney at FIG. 2C); and wherein the thrust array further includes an inboard propulsion assembly coupled to each of the inboard nacelle stations of the first and second pylons (Matsuda at FIG. 4).
Regarding claim 13, the combination of Gibboney, Matsuda, and Taylor teaches wherein the outboard propulsion assemblies are omnidirectional thrust vectoring propulsion assemblies (Taylor at FIGS. 2, 3, 6) and the inboard propulsion assemblies are non thrust vectoring propulsion assemblies (Gibboney at ¶ [0022]).
Regarding claim 14, the combination of Gibboney, Matsuda, and Taylor teaches each and every feature of claim 1 as discussed above, but it does not explicitly teach wherein the pitch down flight attitude while engaging in collective thrust vectoring of the outboard propulsion assemblies to maintain hover stability further comprises a pitch down flight attitude of between about 10 degrees and about 20 degrees.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the pitch down flight attitude between about 10 degrees and about 20 degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Gibboney, Matsuda, and Taylor combination so that the pitch down flight attitude is between 10 degrees and 20 degrees, in order to smoothly transition the aircraft from to forward flight. 
Regarding claim 15, the combination of Gibboney, Matsuda, and Taylor teaches each and every feature of claim 1 as discussed above, but it does not explicitly teach wherein the pitch down flight attitude while engaging in collective thrust vectoring of the outboard propulsion assemblies to maintain hover stability further comprises a pitch down flight attitude of between about 20 degrees and about 30 degrees.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the pitch down flight attitude between about 20 degrees and about 30 degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Gibboney, Matsuda, and Taylor combination so that the pitch down flight attitude is between 20 degrees and 30 degrees, in order to smoothly transition the aircraft from to forward flight. 
Regarding claim 16, the combination of Gibboney, Matsuda, and Taylor teaches wherein transitions in the low thrust to weight configuration further comprise collectively reducing in the thrust vector angles and increasing the pitch down attitude until the thrust vectors are substantially horizontal and the wings are substantially horizontal (Taylor at Col. 15, lines 4-21; FIGS. 6 (lines 1 and 2) and 9).
Regarding claim 17, the combination of Gibboney, Matsuda, and Taylor teaches wherein transitions in the high thrust to weight configuration further comprise maintaining the thrust vector angles and increasing the pitch down attitude until the thrust vectors are substantially horizontal (Taylor at Col. 15, lines 4-21; FIG. 9).
Regarding claim 18, the combination of Gibboney, Matsuda, and Taylor teaches wherein transitions in the high thrust to weight configuration further comprise collectively reducing thrust vector angles and increasing the pitch down attitude while maintaining the thrust vectors substantially horizontal until the wings are substantially horizontal (Taylor at Col. 19, lines 20-34; Col. 15, lines 4-21; FIG. 9).
Regarding claim 19, the combination of Gibboney, Matsuda, and Taylor teaches wherein each of the propulsion assemblies further comprises an aerosurface and wherein transitions in the low thrust to weight configuration further comprise collectively tilting the aerosurfaces to create a pitch down moment on the aircraft (Col. 9, lines 34-42; FIG. 6).
Regarding claim 20, Gibboney teaches an aircraft operable to transition between thrust-borne lift in a VTOL orientation and wing-borne lift in a biplane orientation, the aircraft comprising: an airframe having first and second wings (102, 109); the first and second wings each having first and second outboard nacelle stations (FIGS. 1A-2B); a two-dimensional distributed thrust array (104) attached to the airframe, the thrust array including a plurality of outboard propulsion assemblies coupled to the first and second outboard nacelle stations of the first and second wings (FIG. 2A, showing outboard propulsion assemblies 104), the thrust array operable to provide thrust for the aircraft (¶ [0020]).
Gibboney does not explicitly teach first and second pylons extending between the first and second wings. 
Matsuda teaches an aircraft having first and second wings, and first and second pylons (450) extending therebetween (FIG. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Gibboney by including first and second pylons, as taught by Matsuda, in order to add more structural support. 
 The combination of Gibboney and Matsuda does not explicitly teach a flight control system coupled to the airframe and operable to independently control a rotor speed and a thrust vector of each of the propulsion assemblies; wherein, in a low thrust to weight configuration, transitions from the VTOL orientation to the biplane orientation include establishing a pitch down flight attitude while engaging in collective thrust vectoring of the outboard propulsion assemblies to maintain hover stability followed by collectively reducing the thrust vector angles to initiate forward flight followed by further collective reduction in the thrust vector angles and increasing the pitch down attitude until the thrust vectors and the wings are substantially horizontal; and wherein, in a high thrust to weight configuration, transitions from the VTOL orientation to the biplane orientation include maintaining a level flight attitude while collectively increasing the thrust vector angles of the outboard propulsion assemblies to initiate forward flight followed by maintaining the thrust vector angles and increasing the pitch down attitude until the thrust vectors are substantially horizontal followed by collectively reducing thrust vector angles and increasing the pitch down attitude while maintaining the thrust vectors substantially horizontal until the wings are substantially horizontal.
Taylor teaches an aircraft operable to transition between thrust-borne lift in a VTOL orientation and wing-borne lift in a biplane orientation (FIGS. 1, 2, 9), comprising a flight control system coupled to the airframe and operable to independently control a rotor speed and a thrust vector of each of the propulsion assemblies (Col. 5, lines 41-58; Col. 6, lines 60-67; Col. 8, lines 45-50); wherein, in a low thrust to weight configuration, transitions from the VTOL orientation to the biplane orientation include establishing a pitch down flight attitude while engaging in collective thrust vectoring of the outboard propulsion assemblies to maintain hover stability followed by collectively reducing the thrust vector angles to initiate forward flight (Col. 14, lines 43-67; FIG. 6 (line 1); Col. 15, lines 1-21) followed by further collective reduction in the thrust vector angles and increasing the pitch down attitude until the thrust vectors and the wings are substantially horizontal (Col. 15, lines 4-21; FIGS. 6 (lines 1 and 2) and 9); and wherein, in a high thrust to weight configuration, transitions from the VTOL orientation to the biplane orientation include maintaining a level flight attitude while collectively increasing the thrust vector angles of the outboard propulsion assemblies to initiate forward flight (Col. 9, lines 20-34; FIG. 3 (line 1); see also Col. 18, lines 4-14, teaching that this embodiment of transitioning can apply to a four-rotor aircraft; see also FIGS. 1, 2, 9) followed by maintaining the thrust vector angles and increasing the pitch down attitude until the thrust vectors are substantially horizontal followed by collectively reducing thrust vector angles and increasing the pitch down attitude while maintaining the thrust vectors substantially horizontal until the wings are substantially horizontal (Taylor at Col. 19, lines 20-34; Col. 15, lines 4-21; FIG. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Gibboney and Matsuda combination by further including the flight control system, as taught by Taylor, in order to improve control of the aircraft throughout various flight conditions. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642